PER CURIAM.
Order
Upon consideration of this case on remand from the Supreme Court of the *84United States, and of the briefs and memoranda and oral argument of counsel, it appearing that No. 13,992, Sangamon Valley Television Corp. v. United States, 103 U.S.App.D.C. 113, 255 F.2d 191 (D.C.Cir., 1958), was remanded by the Supreme Court, 358 U.S. 49, 79 S.Ct. 94, 3 L.Ed.2d 47 (1958), for such action as this Court might deem appropriate in view of representations made by the Solicitor General concerning testimony given before the Subcommittee of Legislative Oversight of the House Committee on Interstate and Foreign Commerce subsequent to our decision; and it appearing that the case at bar was remanded because certain physical characteristics of the stations (and their operation) involved in the Sangamon case and those involved in the present case are such that the decision and order in the Sangamon case might affect the proper order to be entered by the Commission in the case at bar; and it appearing that this Court has on May 8, 1959 remanded the Sangamon case to the Commission for further proceedings in the light of the evidence to which reference was made by the Solicitor General and in the order of remand by the Supreme Court; Now, Therefore, It is
Ordered, That this case is remanded to the Federal Communications Commission for such proceedings, if any, as may be proper after and in view of the Commission’s report and recommendation in the Sangamon ease, jurisdiction of this case remaining in this Court;1 and it is
Further Ordered, That, after the Commission’s report and recommendation in Sangamon and such further proceedings, if any, as shall then be proper in this case, the Commission shall report to this Court and recommend to this Court such disposition of these appeals and petition for review as seems to it necessary or desirable in view of its findings and proposed order in Sangamon.

. Fleming v. F.C.C., 96 U.S.App.D.C. 223, 225 F.2d 523 (D.C.Cir., 1955) ; WKAT, Inc. v. F.C.C., 103 U.S.App.D.C. 324, 258 F.2d 418 (D.C.Cir., 1958); Tuscarora Indian Nation v. F.P.C., 105 U.S.App.D. C. 146, 265 F.2d 338 (D.C.Cir., 1958).